Blandford, Justice.
When this case was before this court at the last term, we set aside a verdict in favor of the plaintiff in error, because the same had no evidence to support it. The case is now here upon a similar state of facts in every essential particular, and the verdict of the jury, which we are now called on to review, having been rendered in accordance with the views of this court as expressed when this case was here before, it will not be disturbed.
When a case is brought before this court upon the ground that the verdict of the jury is without evidence to support it, this court has the right, and it is its duty, to review and weigh all the evidence in the case. The case is fully before the court, and it can make such judgment therein as is consistent with the law and justice of the case. And while the jury on the trial of the case must find the truth from the evidence submitted, yet the judge of the superior court., on motion for new trial, may review their finding, and this court may review the decision of the superior court judge ; and all this to the end that justice may be done.
We thought proper to adjudge, when this case was last before us, that Mrs. Bain was entitled to recover under the facts of the case. We think so now, as no new facts have been developed in the case.
It only remains for us to add that the verdict was demanded by the law as applicable to the facts of the case.
Judgment affirmed.